DETAILED ACTION
	This office action is in response to the communication filed on March 15, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,983,986 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/202,071
US Patent 10,983,986
1. A computer-implemented method comprising: by a computing device that executes a data agent, wherein the computing device comprises one or more hardware processors: receiving instructions to perform a first secondary copy operation for a data object in primary storage, wherein the data object comprises a user-supplied expiry timeframe for the data object, wherein the user-supplied expiry timeframe is supplied when the data object is created; before the first secondary copy operation, parsing the user-supplied expiry timeframe of the data object to determine whether the data object has expired; based on determining that the data object has expired: (i) causing the first secondary copy operation to be canceled for the data object, and (ii) causing the data object to be deleted from the primary data storage; and based on determining that the data object has not expired: (a) performing the first secondary copy operation for the data object, wherein each of one or more secondary copies that result from at least the first secondary copy operation comprises the user-supplied expiry timeframe, and wherein each of the one or more secondary copies is stored in a format that is distinct from a native format of the data object, and (b) causing information about the one or more secondary copies, including the user-supplied expiry timeframe, to be added into an index that tracks expiry-marked data objects.
2. The method of claim 1, wherein each of one or more secondary copies that result from at least the first secondary copy operation is an expiry-tracked data object.
3. The method of claim 1, wherein the parsing of the user-supplied expiry timeframe of the data object to determine whether the data object has expired is based on an expiry policy that governs a grouping of data that includes the data object.
4. The method of claim 1, wherein based on determining that the data object has expired: (iii) causing the data object to be replaced by a stub in the primary data that comprises a pointer to an archived copy of the object stored outside of primary data storage.
5. The method of claim 1, wherein the data agent maintains the index at the computing device.
6. The method of claim 1, wherein the data agent transmits the information about the one or more secondary copies, including the user-supplied expiry timeframe, to be added into the index to another computing device that maintains the index.
7. The method of claim 6 wherein the other computing device executes a storage manager that manages storage operations in a storage management system, and wherein the instructions are received from the storage manager.
8. The method of claim 6, wherein the other computing device executes a media agent that stores the one or more secondary copies to a storage device.
1. A method comprising: storing a data object to a storage device in a data storage management system, wherein the data object comprises a user-supplied expiry timeframe for the data object, which is supplied when the data object is created; based on a first policy that governs storage management for data that includes the data object, instructing, by a storage manager that manages the data storage management system, a data agent to perform a first secondary copy operation for the data that includes the data object, wherein the storage manager executes on a computing device that comprises one or more hardware processors; by the data agent, before subjecting the data object to the first secondary copy operation, parsing the user-supplied expiry timeframe of the data object to determine whether the data object has expired, wherein the data agent executes on a computing device that comprises one or more hardware processors; based on the data agent determining that the data object has expired, by one of the data agent and the storage manager: causing the first secondary copy operation to be canceled for the data object; and based on the data agent determining that the data object has not expired: (i) performing the first secondary copy operation for the data object, wherein each of one or more secondary copies that result from at least the first secondary copy operation comprises the user-supplied expiry timeframe, and wherein each of the one or more secondary copies is stored in a format that is distinct from a native format of the data object in the storage device, and (ii) by the data agent, indexing the one or more secondary copies of the data object into an index that tracks expiry-marked data objects.
(similarly 13)
9. The method of claim 1 further comprising: by the computing device that executes the data agent: receiving instructions to perform a second secondary copy operation for data objects comprising at least one of: the data object and at least one of the one or more secondary copies of the data object; and based on determining that the user-supplied expiry timeframe has passed: (A) identifying the one or more secondary copies of the data object based on the index, and (B) causing the one or more secondary copies of the data object to be deleted.
2. The method of claim 1, wherein after the user-supplied expiry timeframe passes, secondary copies of the data object are deleted from the system even if the data object has been deleted from the system prior to the user-supplied expiry timeframe.
(similarly 3-7 14, and 16)
10. The method of claim 1 wherein the data object is an email message.
10. The method of claim 1, wherein the data object comprises an email message.
(similarly claim 8)
11. The method of claim 1, wherein the data object comprises a file.

11. The method of claim 1, wherein the data object comprises a file.
12. The method of claim 1, wherein the data object comprises a folder in a file system.
12. The method of claim 1, wherein the data object comprises a folder in a file system.
13. The method of claim 1, wherein after the user-supplied expiry timeframe passes, the one or more secondary copies of the data object are deleted even if the data object has been deleted prior to the user-supplied expiry timeframe.
2. The method of claim 1, wherein after the user-supplied expiry timeframe passes, secondary copies of the data object are deleted from the system even if the data object has been deleted from the system prior to the user-supplied expiry timeframe.
14. The method of claim 1 further comprising: by the computing device that executes the data agent, based on the determining that the data object has expired, (iii) responding to the instructions to indicate that at least one of: the data object has expired, and no secondary copies of the data object were generated by the first secondary copy operation.
15. The system of claim 13, wherein the first data management module is further programmed to: based on the determining that the data object has expired: (B) indicate to the storage manager that at least one of: (i) the data object has expired, and (ii) no secondary copies of the data object were generated by the first storage management operation.
(similarly 18 and 20)
15. A system comprising: a computing device that comprises one or more hardware processors, wherein while executing a data agent, the computing device is programmed to: receive instructions to perform a first secondary copy operation for a data object in primary storage, wherein the data object comprises a user-supplied expiry timeframe for the data object, wherein the user-supplied expiry timeframe is supplied when the data object is created; before the first secondary copy operation, parse the user-supplied expiry timeframe of the data object to determine whether the data object has expired; based on determining that the data object has expired: (i) refrain from performing the first secondary copy operation for the data object, and (ii) cause the data object to be deleted from the primary data storage; and based on determining that the data object has not expired: (a) perform the first secondary copy operation for the data object, wherein each of one or more secondary copies that result from at least the first secondary copy operation comprises the user-supplied expiry timeframe, and wherein each of the one or more secondary copies is stored in a format that is distinct from a native format of the data object, and (b) cause information about the one or more secondary copies, including the user-supplied expiry timeframe, to be added into an index that tracks expiry-marked data objects.

17. The system of claim 15, wherein the computing device is further programmed to: receive instructions to perform a second secondary copy operation for data objects comprising at least one of: the data object and at least one of the one or more secondary copies of the data object; and based on determining that the user-supplied expiry timeframe has passed: (A) identify the one or more secondary copies of the data object based on the index, and (B) cause the one or more secondary copies of the data object to be deleted.

18. The system of claim 15, wherein the computing device is further programmed to: based on determining that the data object has expired: (iii) cause the data object to be replaced by a stub in the primary data that comprises a pointer to an archived copy of the object stored outside of primary data storage.

19. The system of claim 15, wherein each of one or more secondary copies that result from at least the first secondary copy operation is an expiry-tracked data object.

20. The system of claim 15, wherein the parsing of the user-supplied expiry timeframe of the data object to determine whether the data object has expired is based on an expiry policy that governs a grouping of data that includes the data object.


13. A system for storage management based on user-supplied expiry timeframes for data objects, the system comprising: a first computing device for executing: (a) an application that receives a user-supplied expiry timeframe for a data object while the data object is being created by the application, and (b) a first data management module associated with the application that created the data object, wherein the first computing device comprises one or more hardware processors; a first storage device for storing the data object and the user-supplied expiry timeframe for the data object, wherein in the first storage device the data object is stored in a format that is native to the application; a second storage device for storing one or more secondary copies of the data object, wherein a given secondary copy in the second storage device is stored in a format suitable to the given secondary copy that is distinct from the native format of the data object in the first storage device; a second data management module for storing secondary copies to the second storage device, wherein the second data management module executes on one of: the first computing device, and a second computing device that comprises one or more hardware processors; a storage manager for managing the system, wherein the storage manager is programmed to instruct the first data management module to perform a first storage management operation based on a first policy that governs storage management for data that includes the data object, wherein the storage manager comprises one or more hardware processors; and wherein the first data management module is programmed to: parse the user-supplied expiry timeframe for the data object to determine whether the data object has expired, and based on determining that the data object has expired: (A) prevent the first storage management operation from generating secondary copies of the data object, and based on determining that the data object has not expired: (a) cause one or more secondary copies of the data object to be generated according to the first policy, wherein each of the one or more secondary copies comprises the user-supplied expiry timeframe.
(similarly 14, 16, 19, 20)
16. The system of claim 15, wherein the computing device is further programmed to: based on the determining that the data object has expired, (iii) respond to the instructions to indicate that at least one of: the data object has expired, and no secondary copies of the data object were generated by the first secondary copy operation.


15. The system of claim 13, wherein the first data management module is further programmed to: based on the determining that the data object has expired: (B) indicate to the storage manager that at least one of: (i) the data object has expired, and (ii) no secondary copies of the data object were generated by the first storage management operation.
(similarly 18 and 20)


Claims 1-20 of instant application 17/202,071 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat 10,983,986 because claims 1-20 of Pat 10,983,986 teaches all the limitations of claims 1-20 of the instant application.
Since the limitations of claims 1-20 of the instant application are broader than and/or similar to the limitations in claims 1-20 of Pat 10,983,986 (as shown in the table mapping above), the claims are not patentably distinct (see In re Goodman).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,311,042 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/202,071
US Patent 10,311,042
1. A computer-implemented method comprising: by a computing device that executes a data agent, wherein the computing device comprises one or more hardware processors: receiving instructions to perform a first secondary copy operation for a data object in primary storage, wherein the data object comprises a user-supplied expiry timeframe for the data object, wherein the user-supplied expiry timeframe is supplied when the data object is created; before the first secondary copy operation, parsing the user-supplied expiry timeframe of the data object to determine whether the data object has expired; based on determining that the data object has expired: (i) causing the first secondary copy operation to be canceled for the data object, and (ii) causing the data object to be deleted from the primary data storage; and based on determining that the data object has not expired: (a) performing the first secondary copy operation for the data object, wherein each of one or more secondary copies that result from at least the first secondary copy operation comprises the user-supplied expiry timeframe, and wherein each of the one or more secondary copies is stored in a format that is distinct from a native format of the data object, and (b) causing information about the one or more secondary copies, including the user-supplied expiry timeframe, to be added into an index that tracks expiry-marked data objects.
2. The method of claim 1, wherein each of one or more secondary copies that result from at least the first secondary copy operation is an expiry-tracked data object.
3. The method of claim 1, wherein the parsing of the user-supplied expiry timeframe of the data object to determine whether the data object has expired is based on an expiry policy that governs a grouping of data that includes the data object.
4. The method of claim 1, wherein based on determining that the data object has expired: (iii) causing the data object to be replaced by a stub in the primary data that comprises a pointer to an archived copy of the object stored outside of primary data storage.
5. The method of claim 1, wherein the data agent maintains the index at the computing device.
6. The method of claim 1, wherein the data agent transmits the information about the one or more secondary copies, including the user-supplied expiry timeframe, to be added into the index to another computing device that maintains the index.
7. The method of claim 6 wherein the other computing device executes a storage manager that manages storage operations in a storage management system, and wherein the instructions are received from the storage manager.
8. The method of claim 6, wherein the other computing device executes a media agent that stores the one or more secondary copies to a storage device.
1. A method for managing data objects in a data storage management system, the method comprising: storing an expiry-marked data object to a primary storage device in the data storage management system, wherein the expiry-marked data object comprises a user-supplied expiry timeframe for the data object, and wherein the user-supplied expiry timeframe is supplied when the data object is created; triggering, by a storage manager that manages the data storage management system, a first secondary copy operation for the expiry-marked data object based on a first policy that governs storage management for data that includes the data object; before subjecting the expiry-marked data object to the first secondary copy operation, parsing, by a data agent tasked by the storage manager with performing at least part of the first secondary copy operation, the user-supplied expiry timeframe of the expiry-marked data object to determine whether the expiry-marked data object has expired; if the data agent determines that the expiry-marked data object has expired, canceling the first secondary copy operation for the expiry-marked data object, wherein the canceling is performed by one of the storage manager and the data agent, thereby causing the data storage management system to refrain from generating any secondary copies of the expiry-marked data object; and if the data agent determines that the expiry-marked data object has not expired: (i) performing the first secondary copy operation for the expiry-marked data object, resulting in one or more secondary copies of the expiry-marked data object, wherein each of the one or more secondary copies comprises the user-supplied expiry timeframe, and wherein each of the one or more secondary copies is stored in a format that is distinct from a native format of the data object in the primary storage device, (ii) indexing the one or more secondary copies of the expiry-marked data object into a temporary-copy index, and (iii) storing the temporary-copy index for use in deleting the one or more secondary copies of the expiry-marked data object after the user-supplied expiry timeframe passes.

(similarly 3, 4, 6-9, 16-19)
9. The method of claim 1 further comprising: by the computing device that executes the data agent: receiving instructions to perform a second secondary copy operation for data objects comprising at least one of: the data object and at least one of the one or more secondary copies of the data object; and based on determining that the user-supplied expiry timeframe has passed: (A) identifying the one or more secondary copies of the data object based on the index, and (B) causing the one or more secondary copies of the data object to be deleted.
2. The method of claim 1 further comprising: triggering, by the storage manager, a second secondary copy operation for a set of data objects comprising at least one of (A) the expiry-marked data object and (B) the one or more secondary copies of the expiry-marked data object; if at the time of the triggering of the second secondary copy operation the user-supplied expiry timeframe for the data object has passed: (a) identifying the one or more secondary copies of the expiry-marked data object based on the temporary-copy index, and (b) deleting the one or more secondary copies of the expiry-marked data object from the data storage management system.
10. The method of claim 1 wherein the data object is an email message.
10. The method of claim 1 wherein the data object comprises an email message. (similarly claims 5, 11, 20)
11. The method of claim 1, wherein the data object comprises a file.

12. The method of claim 1 wherein the data object comprises a file.
(similarly claim 13)
12. The method of claim 1, wherein the data object comprises a folder in a file system.
14. The method of claim 1 wherein the data object comprises a folder.
(similarly claim 15)
13. The method of claim 1, wherein after the user-supplied expiry timeframe passes, the one or more secondary copies of the data object are deleted even if the data object has been deleted prior to the user-supplied expiry timeframe.
2. The method of claim 1 further comprising: triggering, by the storage manager, a second secondary copy operation for a set of data objects comprising at least one of (A) the expiry-marked data object and (B) the one or more secondary copies of the expiry-marked data object; if at the time of the triggering of the second secondary copy operation the user-supplied expiry timeframe for the data object has passed: (a) identifying the one or more secondary copies of the expiry-marked data object based on the temporary-copy index, and (b) deleting the one or more secondary copies of the expiry-marked data object from the data storage management system.
15. A system comprising: a computing device that comprises one or more hardware processors, wherein while executing a data agent, the computing device is programmed to: receive instructions to perform a first secondary copy operation for a data object in primary storage, wherein the data object comprises a user-supplied expiry timeframe for the data object, wherein the user-supplied expiry timeframe is supplied when the data object is created; before the first secondary copy operation, parse the user-supplied expiry timeframe of the data object to determine whether the data object has expired; based on determining that the data object has expired: (i) refrain from performing the first secondary copy operation for the data object, and (ii) cause the data object to be deleted from the primary data storage; and based on determining that the data object has not expired: (a) perform the first secondary copy operation for the data object, wherein each of one or more secondary copies that result from at least the first secondary copy operation comprises the user-supplied expiry timeframe, and wherein each of the one or more secondary copies is stored in a format that is distinct from a native format of the data object, and (b) cause information about the one or more secondary copies, including the user-supplied expiry timeframe, to be added into an index that tracks expiry-marked data objects.

17. The system of claim 15, wherein the computing device is further programmed to: receive instructions to perform a second secondary copy operation for data objects comprising at least one of: the data object and at least one of the one or more secondary copies of the data object; and based on determining that the user-supplied expiry timeframe has passed: (A) identify the one or more secondary copies of the data object based on the index, and (B) cause the one or more secondary copies of the data object to be deleted.
18. The system of claim 15, wherein the computing device is further programmed to: based on determining that the data object has expired: (iii) cause the data object to be replaced by a stub in the primary data that comprises a pointer to an archived copy of the object stored outside of primary data storage.
19. The system of claim 15, wherein each of one or more secondary copies that result from at least the first secondary copy operation is an expiry-tracked data object.
20. The system of claim 15, wherein the parsing of the user-supplied expiry timeframe of the data object to determine whether the data object has expired is based on an expiry policy that governs a grouping of data that includes the data object.


16. A system for storage management of primary and secondary data based on user-supplied expiry timeframes for data objects, the system comprising: a client computing device for executing (a) an application that receives a user-supplied expiry timeframe for a data object in the course of the data object being created by the application, and (b) a data agent associated with the application that created the data object; a primary storage device associated with the client computing device for storing the data object and the user-supplied expiry timeframe for the data object, wherein in the primary storage device the data object is stored in a format that is native to the application; a secondary storage device for storing one or more secondary copies of the data object, wherein a given secondary copy in the secondary storage device is stored in a format suitable to the given secondary copy that is distinct from the native format of the data object in the primary storage device; a secondary storage computing device for executing a media agent for storing secondary copies to the secondary storage device; a storage manager for managing the system, wherein the storage manager is programmed to: instruct the data agent to perform a first storage management operation based on a first policy that governs storage management for data that includes the data object; and wherein the data agent is programmed to perform at least part of the first storage management operation comprising: parsing the user-supplied expiry timeframe for the data object in the primary storage device to determine whether the data object has expired, and if the data object has expired: (i) preventing the first storage management operation from generating any secondary copies of the data object, and (ii) indicating to the storage manager that at least one of: (i) the data object has expired, and (ii) the first storage management operation did not generate a secondary copy of the data object, and if the data object has not expired: (a) generating one or more secondary copies of the data object according to the first policy, wherein each of the one or more secondary copies comprises the user-supplied expiry timeframe.
(similarly 1, 3, 4, 6-9, 17, 18, and 19)


Claims 1-20 of instant application 17/202,071 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat 10,311,042 because claims 1-20 of Pat 10,311,042 teaches all the limitations of claims 1-20 of the instant application.
Since the limitations of claims 1-20 of the instant application are broader than and/or similar to the limitations in claims 1-20 of Pat 10,311,042 (as shown in the table mapping above), the claims are not patentably distinct (see In re Goodman).




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        December 17, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164